Citation Nr: 0016768	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-01 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
fractures of the second, third and fourth metacarpals of the 
left hand. 

2.  Entitlement to an increased evaluation for status post 
arthrotomy and excision of the left lateral meniscus, to 
include arthritic manifestations, currently evaluated as 10 
percent disabling.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the benefits sought on appeal.  
The veteran, who had active service from August 1972 to April 
1975, appealed that decision to the Board.

In his February 1999 Substantive Appeal, VA Form 9, the 
veteran indicated that he was also seeking a total rating 
based upon individual unemployability due to service-
connected disabilities.  As this claim has not been 
adjudicated, it is referred to the RO for appropriate action.


REMAND

The Board believes that further information is required 
before an informed decision can be made in these claims.  The 
veteran initially is claiming a higher disability evaluation 
for his status post arthrotomy and excision of the left 
lateral meniscus, to include arthritic manifestations.  A VA 
General Counsel Precedent Opinion provides for multiple 
ratings for knee disabilities under Diagnostic Code 5003-5010 
(for degenerative and posttraumatic arthritis, respectively) 
and Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  Under VAOPGCPREC 9-98 
(issued August 14, 1998), the VA General Counsel held that a 
separate rating for arthritis may be assigned based upon X-
ray findings and limitation of motion that does not rise to a 
compensable level under DC 5260 or DC 5261.  In a similar 
manner, a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59 
(1999).

In this claim, the Board notes that the veteran's left knee 
disability has been evaluated under Diagnostic Code 5257, 
which measures knee disability due to subluxation or lateral 
instability.  Medical evidence reflects that the veteran does 
have arthritis in the left knee.  While the veteran was noted 
to have full range of motion in both knees at the time of a 
May 1999 VA examination, the examiner made no comment on the 
presence or absence of subluxation or instability, nor did he 
comment on the presence or absence of evidence of pain on 
use.  In this respect, the results of the examination are 
inadequate to evaluate this service-connected disability, and 
thus, the Board finds that another examination is required to 
adequately evaluate this disability.

The veteran's central assertion in respect to his claim for 
nonservice-connected pension benefits is that current 
permanent disabilities from an October 1983 fire have 
rendered him permanently and totally disabled.  An August 
1999 rating decision deferred another decision on the 
veteran's claim for a pension pending receipt of a police 
report surrounding the 1983 fire.  In October 1999 
correspondence, the RO asked the veteran to provide a copy of 
a police report on the fire; the veteran had indicated 
earlier that a report had been filed with the Lincoln Police 
Department.  That report has not been obtained.  The RO also 
asked the veteran to submit a current report of his income 
and he was informed that when the requested information was 
received, the RO would promptly prepare a rating decision 
regarding the veteran's entitlement to VA nonservice-
connected pension benefits.  In a VA letter dated in January 
2000, the RO informed the veteran that since he had not 
submit information concerning his income, assets, and 
unreimbursed medical expenses since January 1998, his claim 
was denied.  He was also informed in this letter that if the 
requested evidence was received by October 28, 2000, his 
claim would continued to be processed.  There is no further 
response of record from the veteran.  Since this case must be 
returned to the RO for reevaluation of a service-connected 
disability, as noted above, and for a hearing, as noted 
below, the Board finds that the veteran should be afforded an 
additional opportunity to submit the information requested by 
the RO.  

In a similar manner, the hospital report from St. Elizabeth's 
Hospital, which provided treatment following the fire, has 
not been obtained.  These reports may shed some light on the 
circumstances surrounding the 1983 fire in the event that the 
police report is unavailable, and the Board finds that copies 
of these reports may be useful in adjudicating the veteran's 
claim for pension benefits.

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Abernathy v. Derwinski, 2 Vet. App. 391 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); and Talley v. Derwinski, 2 
Vet. App. 282 (1992).  Among the instructions provided in the 
Court decisions is a requirement that the Board review the 
assignment of percentage ratings for each disability 
identified.  In instances where percentage ratings for one or 
more of the veteran's disabilities have not been assigned by 
the originating agency, further development is required so 
that the Board can undertake the review process set out by 
the Court.  Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to properly apply the rating criteria by 
which the disability is evaluated.

The Court has also held that each disability in a claim for 
pension benefits must be assigned a percentage rating, that 
the RO should discuss the diagnostic codes from the VA 
Schedule for Rating Disabilities used in denying a claim, and 
that a rating decision may not be based on an examination 
which was conducted before all relevant evidence was added.  
See Roberts, supra.  The veteran was provided a general 
medical examination to identify his various disabilities in 
May 1999.  While a list of disabilities was included in the 
resulting report, the RO has not to date assigned a 
percentage rating to these disabilities presumably based on 
the failure of the veteran to submit income information dated 
from January 1998.  However, regardless of whether such 
benefits are actually payable based on the income limits, the 
Board finds that the RO should determine whether the veteran 
meets the legal criteria for entitlement to VA pension in 
terms of his disabilities and, in this vein, assign ratings 
to the veteran's disabilities using the VA Schedule for 
Rating Disabilities before the Board renders a decision on 
this portion of his claim.  

Finally, the Board notes that in his VA Form 9, received in 
February 1999, the veteran stated that he was seeking a 
hearing before an RO hearing officer.  In June 1999 
correspondence, the RO inquired with the veteran as to 
whether he sought a Board hearing.  The veteran did not 
respond.  The RO should ensure that the veteran is afforded a 
hearing before a hearing officer at the RO.

In light of the above, the Board finds that this claim must 
be REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the full nature and extent of his 
service-connected left knee disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner (including through 
consultation) should be accomplished, and 
all clinical findings should be reported 
in detail.  In particular, the examiner 
is asked to comment on the presence or 
absence of instability or subluxation, 
and to comment on the range of motion of 
the left knee.  In addition, the examiner 
should comment on the presence or absence 
of deformity and pain on manipulation and 
use, as well as other evidence of pain on 
use and any resulting functional 
impairment of the knee due to objectively 
demonstrated pain.  All examination 
findings and a complete rationale for 
each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file must be made available to the 
examiner for review.  

2.  After obtaining any necessary 
authorization and consent, the RO is 
requested to obtain a copy of any police 
report from the Lincoln police department 
resulting from the October 1983 fire that 
injured the veteran.  If unavailable, a 
signed statement from the Lincoln police 
department describing the circumstances 
surrounding the fire as alternative 
evidence may be submitted.  The RO is 
also requested to obtain any treatment 
records from St. Elizabeth's Hospital 
that reflect the veteran's post-fire 
treatment.

3.  The RO should schedule the veteran 
for a hearing before an RO hearing 
officer, and thereafter, conduct a 
hearing.

4.  The RO should then readjudicate the 
above claim for an increased evaluation 
on the basis of all the evidence of 
record, taking into consideration whether 
there is evidence of functional loss due 
to pain in the left knee, applying the 
decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, the RO is requested 
to apply the VA General Counsel Opinions 
23-97 and 9-98.

5.  With regard to the veteran's claim 
for pension benefits, a rating decision 
should be prepared which lists all of the 
veteran's disabilities and the percentage 
evaluation assigned to each disability.  
If Lincoln police department reports and 
treatment records from St. Elizabeth's 
Hospital are obtained, the RO is 
requested to formally determine whether 
the veteran's residuals from the October 
1983 fire were of misconduct etiology.  
If the benefits sought are not granted, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is both to obtain additional 
information and to provide due process of law; the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


